Order entered October 17, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00416-CR

                            JOEY MARQUEL HINES, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 2
                                   Dallas County, Texas
                            Trial Court Cause No. F14-60278-I

                                           ORDER
        On October 16, 2017, the State filed a First Motion for Extension of Time to File Brief.

We GRANT the motion and ORDER that the State’s brief be filed on or before October 30,

2017.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE